In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                               No. 13-622V
                                        Filed: February 25, 2015

* * * * * * * * * * * * * * * *                                    UNPUBLISHED
DANYA MANNING,                *
                              *                                    Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                                    Joint Stipulation on Damages;
v.                            *                                    Influenza (“Flu”) Vaccine; Guillain-
                              *                                    Barré Syndrome (“GBS”).
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Franklin John Caldwell, Jr., Maglio, Christopher & Toale, P.A., Sarasota, FL, for Petitioner.
Amy Kokot, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION 1

        On August 29, 2013, Danya Manning 2 (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 3 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that the administration of an influenza (“flu”) vaccine on September 30, 2011
caused her to suffer from Guillain-Barré syndrome (“GBS”).


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
 At the time her petition was filed, Petitioner’s name was Danya Wright. Petitioner subsequently
changed her name to Danya Manning, and the case caption was amended accordingly. See Order
granting Motion to Amend/Correct, dated October 22, 2013.
3
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                      1
        On February 25, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccine is the cause of
Petitioner’s alleged GBS and/or any other injury. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

        A lump sum of $125,000.00, in the form of a check payable to Petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        Stipulation ¶ 8.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4

        IT IS SO ORDERED.

                                                  s/ Lisa Hamilton-Fieldman
                                                  Lisa Hamilton-Fieldman
                                                  Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
Case 1:13-vv-00622-UNJ Document 33 Filed 02/25/15 Page 1 of 5
Case 1:13-vv-00622-UNJ Document 33 Filed 02/25/15 Page 2 of 5
Case 1:13-vv-00622-UNJ Document 33 Filed 02/25/15 Page 3 of 5
Case 1:13-vv-00622-UNJ Document 33 Filed 02/25/15 Page 4 of 5
Case 1:13-vv-00622-UNJ Document 33 Filed 02/25/15 Page 5 of 5